The order entered on the reargument, denying the motion to reduce, is reversed on the law and the facts and the motion granted to this extent: The amount of alimony payable by the defendant, fixed by the judgment entered January 18, 1917, at twenty-five dollars a week, is reduced to ten dollars a week for a period of six months from the date of the order entered herein on condition that the defendant continue to pay ten dollars a week on the amount in arrears as provided in the Pennsylvania garnishee execution and shall promptly pay each week the additional sum of ten dollars costs as fixed by the order to be entered, and also pay to respondent ten dollars costs and disbursements on this appeal. If such conditions are performed the defendant has leave to apply at the end of six months to continue such reduction. If the defendant fails in performance, the order reducing the alimony will be vacated on proof by the affidavit of plaintiff, without notice, that the defendant has failed to obey the conditions herein contained. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.